Title: From George Washington to Captain Edward Norwood, 7 September 1778
From: Washington, George
To: Norwood, Edward


          
            sir
            Head Qrs [White Plains] Septr 7th 1778
          
          Your favor of this date has been duly received.
          I have already given my reasons in General Orders, for disapproving the proceedings of
            the Court Martial in your case, and therefore I need not repeat them. I will only observe that they appeared to me, to be contrary to
            precedent and common usage—and totally irregular and incompleat. Under this persuasion I
            could not but continue your arrest. The matters in charge against you had never been
            tried.
          With respect to any reflection on myself I believe you never intended One and I am
            concerned that my name is mentioned in any of the charges. This circumstance however has
            not, nor will it have I assure you, the least possible influence on my Judgement in
            deciding on your case. You will be tried by a Constitutional and General Court
            Martial—the One now sitting—and I doubt not agreable to the Articles of War and the
            customs of the Army. I am sorry your arrest has been of
            such long continuance; but it has been occasioned in a great measure, by the New and
            peculiar difficulties that have occurred in the course of the proceedings under It. I am
            sir Yr Most Obedt servt
          
            Go: Washington
          
        